Case 3:21-cv-00443-BAJ-SDJ Document1-2 08/02/21 Page 1of9

 

 

 

 

CITATION
(Long Arm LSA R.S. 13:3201 et seq.)
KEITH THIBODEAUX . NUMBER C-708872 27
(Plaintifh
vs 19% JUDICIAL DISTRICT COURT
PARISH OF EAST BATON ROUGE
TH MARINE SUPPLIES, LLC STATE OF LOUISIANA
(Defendant)

** VIA LOUISIANA LONG ARM STATUTE LSA RS, 13:3201 ET SEQ **

TO: T.H. MARINE SUPPLIES, LLC

GREETINGS:

YOU HAVE BEEN SUED.

Attached to this citation is a certified copy of the petition. The petition tells you what you are being
sued for.

You must EITHER do what the petition asks in accordance with LSA R.S. 13:3201 et seq. OR, you

must file an answer or other legal pleading in the office of the Clerk of Court at 300 North Boulevard, Baton
Rouge, Louisiana.

If you do not do what the petition asks, or if you do not file an answer or legal pleading, a judgment
may be entered against you without further notice.

This citation was issued by the Clerk of Court for East Baton Rouge Parish, on JUNE 22, 2021.

yhthaay
SE PARISH

         
   

Fay yyAVy
Deputy Clerk of Court for
Doug Welborn, Clerk of Court

Requesting Attorney: PAPILLION, DARREL J, ESQ.
(225) 236-3636

*Also attached are the following documents:
PETITION FOR DAMAGES, REQUEST FOR NOTICE

SCANNED

een eeee

ECEIVE

CITATION-LONG ARM.2006 JUN 25 2021

BY:

ee ee
— ae

EXHIBIT

 

 

 

 
Case 3:21-cv-00443-BAJ-SDJ Document1-2 08/02/21 Page 2 of 9

 

Fited Jun 21, 2021 12:29 PM
Deputy Clark of Court

"EAST BATON ROUGE PARISH G79 8872
, 27

File Received Jun 21, 2021 12:02 PM

KEITH THIBODEAUX NUMBER: 708872 sect!

19T4 JUDICIAL DISTRICT COUURT
VERSUS

PARISH OF EAST BATON ROUGE
T.H. MARINE SUPPLIES, LLC STATE OF LOUTSIANA

PETITION FOR DAMAGES

The petition of Keith Thibodeaux, a person of the full legal age of majority domiciled in
the Parish of West Baton Rouge, State of Louisiana, respectfully represents:
1.
Made Defendant herein is T.H. Marine Supplies, LLC (“T.H. Marine” or “Defendant’”), a
limited liability company organized and existing under the laws of the State of Delaware, not
registered in Louisiana, but doing business in Louisiana.

2,

T.H. Marine designs, manufactures, markets, sells and delivers into commerce a G-Force
Trolling Motor Handle and Cable (“G-Force”).

3.

On December 3, 2020, while fishing, Mr. Thibodeaux utilized the Ci-Force to release his
trolling motor, as he did so, the cable broke, throwing him to the hard floor of his boat. He sustained
suffering severe and traumatic injuries.

4,

Atali relevant times, Mr. Thibodeaux used the G-Force in the manner in which T-H Marine
intended it to be used.

Ss.

Mr. Thibodeaux's darnages and injuries resulted from the fault of T. H. Marine in the
following non-exclusive particulars.

6.

T. H. Marine’s G-Force was and is advertised, analyzed, assembled, compounded,
designed, developed, distributed, formulated, inspected, labeled, manufactured, marketed, packed,
produced, promoted, processed, researched, sold, and tested by T. H. Marine. Upon information
and belief, T. H. Marine developed and designed not only the G-Force itself, but all its component

parts.

-1-

Certified True and

 

Generated Date.
Gerreat Ga Fact Goton Rouge Parish \
CertiD: 3021082200134 Deputy Glerk of Gourt SIZAAZU2T BSG AM

 

Alteration and subsequent re-filing of tis certified capy may viciate La. RS. 14:132, 133, endfor RPG Rute 3.3(a)3).

 
Case 3:21-cv-00443-BAJ-SDJ Document1-2 08/02/21 Page 3 of 9

 

 

7.
T. H. Marine designed, manufactured, marketed, sold, distributed, and supplied the G-
Force that caused Mr, Thibodeaux's injuries and damages. T. H. Marine failed to use due and
reasonable care in designing and manufacturing this device that caused the December 3, 2020
incident because its products were not properly designed and/or manufactured and possessed one
or more vices or defects making it unreasonably dangerous for normal use.
g.
T. H. Marine’s G-Force snapped when in use which presented an unreasonable risk of harm
to consumers like Mr. Thibodeaux.
9.
The December 3, 2020 incident that forrns the basis of this lawsuit was caused as a result
of T. H. Marine’s acts, omissions, and failures in the following non-exclusive respects:

a. failing to design and/or manufacture the G-Force in such a way as to avoid the type
of incident sued upon herein;

b. the product deviated in a material way from T. H. Marine's own specifications
and/or performance standards and, therefore, was unreasonably dangerous in
construction and composition;

c. there existed one or more alternative designs for this product capable of preventing
the incident that occurred in this instance and the likelihood that this product’s
design would cause or contribute to this type of incident and the gravity of such
harm outweighed the burden on T. H. Marine to adopt such alternative designs and
the adverse effect, if any, of such alternative design of the utility of this product;

d. the product was insufficiently tested;

e. the product possessed one or more characteristics that did in fact cause damage and
gave rise to an unreasonable risk of harm, and T. H. Marine failed to use reasonable
care to provide an adequate waming of such dangerous characteristics of this
product and its dangers to users of this product;

f. failing to provide proper warnings and instructions to the users of the G-Force,

particularly regarding the application for which the subject equipment was being
used on December 3, 2020;

g- failing to have sufficient backup or redundant protective systems in place to guard
against injuries of the type of incident that caused Mr. Thibodeaux’s injuries;

h. designing and/or manufacturing the product in such a way as to have been a legal
cause of the incident;

i. other vices and defects that rendered the product defective and unreasonably
dangerous, all of which will be proven at trial; and

Jj- designing a defective product and failing to manufacture the product in accord with
its own standards.

 

-~2-
Certified True and
Generated Date:
Correct Co fast Baton Rouge Parish :
e CentiD: 2021 oszasot 31 Deputy Clerk of Court 8/22/2021 8:59 AM

 

Aiteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rute 3.3(a(3).

 

 
Case 3:21-cv-00443-BAJ-SDJ Document1-2 08/02/21 Page 4 of 9

 

 

10.

T. H. Marine failed to provide adequate warnings to users of the products it manufactured
that an incident like the subject incident could occur in the manner in which the subject incident
occurred and failed to properly warn users of its products how the subject equipment should safely
and property be used to avoid incidents like the incident sued upon.

lL;

In the alternative, Plaintiff claims the doctrine of res ipsa loguitur. If the proper degree of
care had been taken in the discharge of Defendant's duties, the incident would not have occurred,
and as a legal matter, fault is legally implied.

12.

At all relevant times relevant hereto, Mr. Thibodeaux could have taken no action
whatsoever so as to prevent this incident or otherwise mitigate his injuries and damages, and he
was free from any fault whatsoever in causing or bringing about the events or injuries sustained as
a result of the December 3, 2020 incident.

13.

Mr. Thibodeaux has suffered losses and continues to suffer Losses arising from his injuries,
and he seeks damages from T. H. Marine as follows and sues for amounts as are reasonable in the
premises and which exceed the amount necessary for both trial by jury in state court and federal
diversity jurisdiction:

1) Physical injury and impairment of function;

2) Pain and suffering — past, present, and future;

3) Mental anguish and emotional distress — past, present, and future,

4) Loss of enjoyment of life ~ past, present, and future;

5) Loss of Wages — past, present, and future — and impairment of future
earning capacity;

6) Permanent disability, disfigurement, and scarring; and

7) Doctor, medical, hospital, and pharmaceutical expenses — past, present,
and future.

14.

Plaintiff is entitled to and requests trial by jury on ail issues wiable by jury.

WHEREFORE, plaintiff, Keith Thibodeaux, prays for judgment in his favor and agsinst
defendant, T. H. Marine, Inc., for all compensable and equitable darnages available under the law,

including any applicable attorney's fees, court casts, judicial interest from the date of demand, and

all other reasonably awardable costs and expenses.

 

-3-
Gertified True and Generated Data
Correst Co asi Guten Rouge Parish ; =
PF certit: 2021082200131 Depuly Clerk of Court Srezize2) 5.58 AM

 

Alteration and subsequent re-filing of this certified copy may violate La. R.S, $4:132, 133, and/or RPG Rute 3.3(a}3).

 

 

 
Case 3:21-cv-00443-BAJ-SDJ Document1-2 08/02/21 Page 5of9

By attorneys:

s/Darrel J. Papillion

Darrel J. Papillion (#23243)

Renee C. Crasto (#31657)

Jennifer Wise Moroux (#31368)

WALTERS, PAPILLION,

THOMAS, CULLENS, LLC

12345 Perkins Road, Building One

Baton Rouge, LA 70810

Phone: (225) 236-3636

Fax: (225) 236-3650

Email: papillion@lawobr.net
crasto@lawbr.net
jmoroux@lawbr.net

Attorneys for Plaintiff Keith Thibodeaux

PLEASE SERVE:

‘.H. Marine Supplies, LLC

Through the Louisiana Long Arm Statute
Registered Agent:

The Corporation Trust Company
Corporation Trust Center 1209 Orange St
Wilmington, DE 19801

  

 

-4.
Certified True and Date:
Correct Copy East Baton Rouge Parish entitost ase an
CertiQ: 2021062200134 Deputy Clerk of Court ,

Alterations and subsequent re-filing of this certified copy may violate La. R-S. 14,132, 133, andéor RPC Rule 3.3(aK(3).

 
Case 3:21-cv-00443-BAJ-SDJ Document1-2 08/02/21 Page 6 of 9

 

 

“

+
—YERST BATON ROUGE PARISH "C7 pnn79)
+ Filed Jun 21, 2021 12:29 PM C-708872
Deputy Clerk of Court
E-Flie Received Jun 21, 2021 12:02 PM

 

KEITH THIBODEAUX NUMBER: SEC.:

19T4 JUDICIAL DISTRICT COUURT
VERSUS

PARISH OF EAST BATON ROUGE
T.A. MARINE SUPPLIES, LLC STATE OF LOUISIANA

REQUEST FOR NOTICE

TO: Clerk of Court
19 Judicial District Court

Pursuant to Article 1572 of the Louisiana Code of Civil Procedure, we hereby request
written notice of the date set for trial of the above-numbered and entitled cause, or of the date set

for trial or hearing of any pleadings or motions herein, at least ten (10) days before any trial or

hearing date.

We also request notice of the signing of any final judgment or of the rendition of any
interlocutory order or judgment in said cause as provided by Articles 1913 and 1914 of the

Louisiana Code of Civil Procedure.

By attorneys:

s/Darrel J. Papillion

Darrel J. Papillion (#23243)

Jennifer Wise Moroux (#31368)

Renee C. Crasto (#31657)

WALTERS, PAPILLION,

THOMAS, CULLENS, LLC

12345 Perkins Road, Building One

Baton Rouge, LA 70810

Phone: (225) 236-3636

Fax: (225) 236-3650

Email: papillion@lawbr.net
jmoroux@lawbr-net
crasto@lawbr.net

Attorneys for Plaintiff

CERTIFICATE OF SERVICE

I hereby certify that a copy of the above and foregoing has been submitted for service on
all defendants along with the Petition for Damages, this 21" day of June, 2021.

s/Darrel J, Papillion

  

Pape. Sithihe.
Certified True and ne
3) Carrect Copy Gast Raion Rouge Parisi Generated Date:
Cerio: 2021062200132 Deputy Clerk of Court

Alteration and subsequent re-filing of this certified capy may violate La. R.S, 14:132, 133, and/or RPC Rude 3.3(a3)

 

 

 
Case 3:21-cv-00443-BAJ-SDJ Document1-2 08/02/21 Page 7 of 9

KEITH THIBODEAUX NUMBER: 708,872 SECT: 27

VERSUS 19T! JUDICIAL DISCTRICT COURT

T. H. MARINE, ET AL.
PARISH OF EAST BATON ROUGE

STATE OF LOUISIANA

 

AFFIDAVIT OF SERVICE
VIA LONG ARM STATUTE

STATE OF LOUISIANA
PARISH OF EAST BATON ROUGE

BEFORE ME, the undersigned authority, duly commissioned and qualified in the Parish
and State aforesaid, personally came and appeared Missy Guillot, who, being first duly sworn,
did depose and state:

That on the 25th day of June 2021, she did enclose in an envelope a Citation and Petition
for Damages, along with the original letter of transmittal, which envelope, correspondence and
citation were addressed to T. H. Marine Supplies, LLC., The Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, Wilmington, DE 19081.

That she affixed sufficient postage to send the said pleadings to the addressee by first
class mail and deposited it in the United States Mail on the 25th day of June 2021.

That she has attached hereto and made a part hereof the original return receipt, which indicates

that said envelope was delivered to the said addressee on the 8th day of July 2021.

Dun

Missy Guillot

 

SWORN TO AND SUBSCRIBED before me, this 28 day of July 2021, at Baton

Rouge, Louisiana.
aaah

Print name: } laden I V | dg VE
Notary No. | 2 tole | l

 
 
 
 
 
    

 

HAYDEN A. MOORE
Notary Public
State of Louisiana
St Baton Rouge Parish
Notary 10 # 196617
My Commission is for Life

 
Document 1-2 08/02/21 Page 8 of 9

Case 3:21-cv-00443-BAJ-SDJ

 

cn

Aenea pense;

Anaya
POR SOY Heyy PaopsBoy [j ADALEQ PapinsEY ampeutig Nopy
mR pasormBoy Cy

 

 

eameuts unpy Cy
GrsbOxbeS Wey Aivous Ty 204K Boag “g
love Sa Tne
ONT] cecieey ssesppd Aulan iaua ‘sa, 1

53 C2) wou way quaioygs sseippe Auaap aI 'a

 

 

éé¢ébh EO22 Done 8020 bBto2
Ataayeey payors Auhteg peesey Aemyog uo jooyo9 F)

wontupion sana ul Menjed ue enon 5

nHOHPUURUOD simpatig Ep Araneg peyeoy yey, Peynzeg 9
ONY pares py

 

 

 

Aoaiag yo ajeq | foley BANU) hq Peateoey -g

eassalppy Fj)

qwedy C} x
Gimeubis -y

 

   

 

*SU6-000-Z0-0892 NSd OzOZ Ainp * LL@E wos sa :

—

—__ fq} eay188 way J8isuet) TEqUINN elon ay e
|
i

|

 

&/ 8900 SFEo z6Rg COLG NBG

i i ut UE

4 “aC,” WOR Hag ple yy
[3u es Naty 4 biz |
or Psu ig PO40¢ | 4 oi)

4
é ~
GO DLOM 4 °
)} Ae (_ VOL 4Adchsa)
ZA NDW HL 1 possenpy opiny 1

‘swuued aouds +U0u} auL UO ID
“edaldyeus ayy yo HORA Our OF pres sity UOenY
“HOA 0} puvo ary UIA! UBD ara EET OS

SAAC! Bt) UO SsauppE pu SUWEU INA Ws wy

    

jw

 

 

   

ABSAITAG NO: ROTCERG MElEs Ey een b

 

eee NES Eee tees

€ BUC 'S "} Sway ae;dUOD gy

 
Document 1-2 08/02/21 Page 9 of 9

Case 3:21-cv-00443-BAJ-SDJ

 

 

1X0 L

v1 boo vapwgp
Cx | see Shee /
U0)

eX0q Si} Ul gh+dIZ

( doc Van Cl @o\leg [eyS0q

 

ue" sseippe “diveu Inox qupd esealdg Epos » Sd}E}§ pozun

 

eee

 

 

“ORSON Wiel”
Len orem, oe

eee res
ee sees | ~

 

 

 

ar
esneasee 7

 

be mT FhEO ebhd COhb ObSb

4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

}

 
